20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 1 of 29


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - x

   In re:                                          Chapter 11

   FRONTIER COMMUNICATIONS                         Case No. 20-22476 (RDD)
   CORPORATION, et al.,
                                                   (Jointly Administered)

                Debtors.

   - - - - - - - - - - - - - - - - - x

   MODIFIED BENCH RULING ON APPLICATION TO RETAIN
          EVERCORE GROUP LLC AS THE DEBTORS’
        INVESTMENT BANKER & FINANCIAL ADVISOR

   Appearances:

   KIRKLAND & ELLIS LLP, attorneys for the Debtors, by Stephen
   Hessler, Chad Husnick, and Patrick Venter
   DEBEVOISE & PLIMPTON, attorneys for Evercore Group LLC, by
   Sidney Levinson and Wendy Reilly
   MILBANK LLP, attorneys for Ad Hoc Committee of Frontier
   Noteholders, by Aaron Renenger and Julie Wolf
   AKIN GUMP STRAUSS HAUER & FELD LLP, attorneys for Ad Hoc Group of
   Consenting Noteholders, by Abid Qureshi
   KRAMER LEVIN NAFTALIS & FRANKEL LLP, attorneys for Official
   Committee of Unsecured Creditors, by P. Bradly O'Neill
   UNITED STATES DEPARTMENT OF JUSTICE, attorney for United States
   Trustee, by Greg Zipes


   HON. ROBERT D. DRAIN, United States Bankruptcy Judge

         I have before me the Debtors’ application for authority to

   retain Evercore Group LLC (“Evercore”) as their investment banker

                                               1
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 2 of 29


   and financial advisor, effective as of the bankruptcy petition

   date, April 14, 2020, pursuant to Sections 327(a) and 328(a) of

   the Bankruptcy Code.

         The application was originally scheduled for a July 1, 2020

   evidentiary hearing because, unlike with many financial

   advisor/investment banker retention applications, the Debtors and

   their proposed financial advisor/investment banker were not able

   to resolve objections.

         I adjourned the hearing after taking testimony on direct and

   cross-examination of the Debtors’ three witnesses: Mr. Nielson,

   Mr. Mendelow, and Mr. Shah.          I did not hear at that time the

   objectors’ evidence, including the testimony of Mr. Kramer.

         In the light of, among other things, my comments at the July

   1, 2020 hearing, the hearing was adjourned and the proposed

   engagement letter was meaningfully modified as set forth in a

   third supplemental declaration by Evercore’s Mr. Shah.                The

   proposed engagement letter was subsequently amended again in a

   couple of respects set forth in the joint reply of the Debtors

   and Evercore to the objections of the ad hoc noteholder groups

   and the Official Committee of Unsecured Creditors not only to the

   original proposal but also to the penultimate proposal by

   Evercore and the Debtors.         The parties still have not resolved

   the objections, however, and so now, several months into these

   cases and in fact after the Debtors’ chapter 11 plan has been

                                               2
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 3 of 29


   confirmed, I have heard an additional day of testimony, reviewed

   the documentary evidence, and concluded the evidentiary hearing

   on the application.

         The context for this determination therefore is unusual,

   because unlike with the normal professional retention application

   that seeks approval of compensation terms under Section 328(a) of

   the Bankruptcy Code, there is an extensive record of the services

   that Evercore has actually provided, although the firm still may

   provide important services going forward.             Nevertheless, I have

   tried to apply Congress’ intention with respect to Section 328(a)

   retentions that the Court consider the proposed compensation

   terms as of the time the professional was proposed to be

   retained, that is, largely prospectively, although I also am free

   to consider the facts as they now exist. See In re XO Commuc’ns,

   Inc., 398 B.R. 106, 115-16 (Bankr. S.D.N.Y. 2008).

         This context highlights the distinctions as well as the

   similarities between the two ways that an estate-compensated

   professional can be paid, as set forth in Sections 330 and 328(a)

   of the Bankruptcy Code, respectively.

         Section 330 of the Bankruptcy Code lists factors for

   evaluating a professional’s request for compensation ultimately

   based on a reasonableness standard, or, as that section states,

   “reasonable compensation for actual, necessary services

   rendered.”     11 U.S.C. § 330(a)(1)(A).         Applications for

                                               3
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 4 of 29


   compensation under Section 330 are heard at the end of the case,

   although of course professionals also can seek interim

   compensation under Section 331 of the Bankruptcy Code for

   services performed.        Courts considering such requests are not to

   apply perfect hindsight, however; to warrant compensation, a

   professional’s services do not necessarily have to achieve the

   intended result, only to have been reasonable when performed.

   See, e.g., In re Quigley Co., 500 B.R. 347, 357 (Bankr. S.D.N.Y.

   2013); In re Cenargo Int’l PLC, 294 B.R. 571, 595-96 (Bankr.

   S.D.N.Y. 2003).        Nevertheless, the court has a record of what the

   professional achieved and the context in which the professional

   worked to help it decide what a reasonable fee would be under

   Section 330.

         Section 328(a) of the Bankruptcy Code also hinges on a

   reasonableness standard, but it has a different perspective.

   Under Section 328(a), a debtor in possession with the court's

   approval may employ a professional person "on any reasonable

   terms and conditions of employment, including on a retainer, on

   an hourly basis, on a fixed or percentage fee basis, or on a

   contingent fee basis.        Notwithstanding such terms and conditions,

   the court may allow compensation different from the compensation

   provided under such terms and conditions after the conclusion of

   such employment, if such terms and conditions prove to have been

   improvident in light of developments not capable of being

                                               4
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 5 of 29


   anticipated at the time of the fixing of such terms and

   conditions."      11 U.S.C. § 328(a).

         That is, if the terms of their compensation are approved as

   part of their retention under Section 328(a), professionals

   largely lock in how they will be paid, with no later second-

   guessing as to reasonableness unless such terms prove to have

   been improvident in the light of developments not capable of

   being anticipated when they were fixed by the retention order. In

   re XO Commuc’ns, 398 B.R. at 111-12; see also In re Fansteel

   Foundry Corp., 2018 Bankr. LEXIS 4168, at *19 (Bankr. S.D. Iowa

   Nov. 27, 2018).

         Section 328(a) obviously provides comfort to professionals

   that they will be paid as they bargained, subject to

   unforeseeable events, including, presumably, having to perform

   far less work or their providing services of far lower quality

   than expected, but it also raises the concern noted by several

   courts that one cannot necessarily foresee all of the services

   that a professional will be providing, or be able to predict the

   actual difficulty of such services.             That is, Section 328(a) may

   work well for a simple contingency fee arrangement for a

   particular litigation, but it may leave the parties and the court

   guessing about the reasonableness of a compensation package for,

   as here, an investment banker that, in the lingo, has a whole

   suite of capabilities, such as valuation, negotiation, M&A, and

                                               5
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 6 of 29


   the raising of debt or equity capital either during the case or

   as part of an exit facility, and the difficulty of whose future

   work might range from fairly simple to really hard.

         This is especially a problem if the compensation for such

   services is not easily tested against a market, because courts in

   the Second Circuit have adopted a "market driven" approach in

   which the cost of comparable services is a significant factor in

   determining the reasonableness of compensation, whether for

   purposes of Section 330 or 328(a), see In re Residential Capital,

   LLC, 504 B.R. 358, 368 (Bankr. S.D.N.Y. 2014), and the cases

   cited therein, including In re Ames Department Stores, Inc., 76

   F.3d 66, 71 (2d Cir. 1996), which with the exception perhaps of

   the Fifth Circuit is the view in other circuits, as well.                 See In

   re United Artist Theater Company v. Walton, 315 F.3d 217, 229 (3d

   Cir. 2003); In re Cenargo Int’l, 294 B.R. at 596.

         As the Third Circuit stated in United Artist, the approach

   is market driven, not market determined, especially given the

   special supervisory role played by bankruptcy courts.                315 F.3d

   at 230.     That being said, determining the reasonableness of

   compensation, especially for purposes of Section 328(a), largely

   focuses on the market for the services at issue, in keeping with

   Congress' desire that the most able professionals work in

   bankruptcy matters, contrary to the pre-Bankruptcy Code principle

   of economy applied to compensation that starved bankruptcy cases

                                               6
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 7 of 29


   of the full panoply of professionals who would serve only at

   market rates.      Donaldson Lufkin & Jenrette Sec. Corp. v. Nat’l

   Gypsum Co. (In re Nat’l Gypsum Co.), 123 F.3d 861, 862-63 (5th

   Cir. 1997).

          In part because investment bankers and financial advisors

   failed to establish a clear market rate for their services,

   bankruptcy courts struggled into at least the second decade after

   the Bankruptcy Code’s enactment when asked to fix their proper

   compensation, requiring them to be evaluated on a loadstar method

   based on imputed hourly rates and placing other limitations on

   their compensation that differed from compensation practices

   outside of bankruptcy cases.          See In re Hillsborough Corp., 125

   B.R. 837 (Bankr. M.D. Fla. 1991); In re Drexel Burnham Lambert

   Grp., 133 B.R. 13 (Bankr. S.D.N.Y. 1991).

          More recent decisions recognize that task-based, as opposed

   to hourly-based, compensation for investment bankers is a normal

   fee structure outside of bankruptcy cases, indeed that

   transaction fees have long been the market practice of investment

   bankers in non-bankruptcy settings as well as proposed in

   bankruptcy cases, a number of which are identified in In re

   Relativity Fashion, LLC, 2016 Bankr. LEXIS 4339, at *8-9 (Bankr.

   S.D.N.Y Dec. 16, 2016).         See also In re XO Commuc’ns, 398 B.R. at

   118.    Judges also have become more comfortable with what to a

   layperson may appear to be very high transaction fees, provided

                                               7
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 8 of 29


   that there is some reality check by the requirement that semi-

   hourly or hourly time records be included in the fee application

   even though that level of reporting may not be customary for such

   services outside of bankruptcy cases.

         The problem remains, however, to discern in a Section 328(a)

   application a suitable basis to find the proposed compensation

   terms are reasonable for a prospective set of transaction-related

   services.     That problem is compounded by the fact that there is

   no clear non-bankruptcy market analogue to a “restructuring fee”

   on top of a financing fee or an M&A fee, which raises the

   possibility that “market data” for restructuring services may

   turn into an echo chamber in which a small group of investment

   bankers establish the parameters of their market in bankruptcy

   cases with little input from others.            Ultimately, however, the

   burden of proof to establish that the proposed compensation terms

   are reasonable rests with the applicant, In re Energy Partners

   Ltd., 409 B.R. 211 (Bankr. S.D. Tex. 2009), and, relatedly, if

   the banker later seeks compensation that was not adequately

   described in the Section 328(a) retention application, it too

   will be denied. In re Northwest Airlines Corp., 400 B.R. 393

   (Bankr. S.D.N.Y. 2009).

         In their original application, the Debtors not only attached

   the proposed Evercore engagement letter setting forth the

   proposed compensation terms but also, with Evercore’s assistance

                                               8
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                      Pg 9 of 29


   in the supporting declarations and testimony at the July 1, 2020

   hearing, tried to show why the proposed compensation, which

   included a basic restructuring fee with additional transaction

   fees, was at market and reasonable in the context of these cases.

   They have continued to try to do so in the later supplements to

   the application in respect of the modifications proposed by

   Evercore and the Debtors.

         In evaluating whether the Debtors and Evercore have carried

   their burden to show reasonableness under Section 328(a), one is

   guided by the following factors: Do the proposed terms reflect

   the marketplace for these types of services?              Did the parties

   engage in arms-length negotiations to derive the terms?                 Is the

   retention as proposed in the best interests of the estate?                 Do

   creditors oppose the retention or the proposed fees?                And,

   lastly, is the projected amount of fees reasonable given the size

   and circumstances of the case?          See In re Energy Partners, 409

   B.R. at 226; In re High Voltage, Inc., 311 B.R. 320, 333 (Bankr.

   D. Mass. 2004); In re Insilco Techs., Inc., 291 B.R. 628, 633

   (Bankr. D. Del. 2003).

         Notwithstanding the foregoing, my determination largely

   comes down to the first factor, whether the terms of the proposed

   engagement reflect the market.          See In re XO Commuc’ns, 398 B.R.

   at 112.     Indeed, the other factors can be seen as indirect ways

   to establish whether the modified engagement letter is at market,

                                               9
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 10 of 29


   or not.     Before turning to the specific market evidence, however,

   I should address the nature of the objections to the application

   and whether the Debtors and Evercore engaged in arms-length

   negotiations.      In the context of a discussion of the market, I

   also will consider whether the proposed fees could simply become

   too high in the light of these cases’ size and circumstances.

   See, e.g., In re UDC Homes, Inc., 203 B.R. 218 (Bankr. D. Del.

   1996), in which the court mostly applied market data to determine

   the reasonableness of financial advisor fees, but also reduced a

   fee on the basis that it simply seemed too high in relation to

   the size of the client’s recovery and therefore not in the best

   interests of the estate and parties in interest. Id. at 222-23.

         The three objectors represent (in the case of the Official

   Committee of Unsecured Creditors) or largely comprise (in the

   case of the two unsecured noteholder groups) the major creditors

   in these cases; further, the objecting noteholders will be the

   Debtors' future controlling shareholders when the chapter 11 plan

   goes effective.        On its face this level of opposition seems

   significant, especially as it is often observed, although not so

   often in the case law, that a debtor in possession, if a

   fiduciary and here well represented both at the senior management

   level and by outside counsel, is in a sense paying its

   professionals with other people's money, i.e., the creditors’

   money.

                                              10
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 11 of 29


         Management primarily has an interest in having the case go

   well, and as testified to by the Debtors’ representative who

   negotiated Evercore’s original engagement letter, Mr. Nielson,

   the Debtors had a strong interest in getting the very best

   services and therefore in incentivizing its investment banker to

   bring its “A team.”

         Creditors balance against that interest a more immediate

   sense of how the proposed terms affect their pocketbook, and

   therefore their views are important.            See generally Nancy B.

   Rappaport, The Case for Value Billing in Chapter 11, 7 J. Bus. &

   Tech. Law 117 at 139-40 (2012).

         On the other hand, creditors -- particularly sophisticated

   players in the distressed market like the members of the

   noteholder groups in this case -- sometimes object to proposed

   compensation terms not because those terms are unreasonable but,

   rather, simply to enhance their recovery.             There naturally is a

   higher risk of this happening when the court is presented with a

   proposed retention or compensation application after the

   professional’s work has, as here, largely been performed and

   there is little need for the professional’s ongoing services.

         Having read the parties’ pleadings and heard the evidence, I

   believe that both the Debtors/Evercore and the three objectors

   are acting in good faith and simply have a legitimate

   disagreement over what is reasonable compensation for Evercore’s

                                              11
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 12 of 29


   services.     Thus, the fact that there are significant objections

   to the proposed retention ultimately is not very meaningful to my

   decision, except, of course, that the Debtors and Evercore must

   successfully counter them.

         The nature of an engagement letter’s negotiation also can be

   relevant to a Section 328(a) application; that it was not at

   arms-length or was based on misinformation reflects poorly on the

   assertion that the letter’s terms are market.              (It is important

   to reiterate that the bankruptcy court does not apply a state

   corporate law business judgment standard to a debtor’s entry into

   an engagement letter, but, rather, reviews it under the

   reasonableness standard discussed above.)

         As testified to by Mr. Neilson, the original engagement

   letter did not include typical market terms for these types of

   engagements, such as crediting of a portion or, in some cases,

   all of separate transaction fees against the restructuring fee

   or, as if often the case, a cap on overall compensation or on

   significant portions of the total compensation.               Nor were those

   points sought to be negotiated by the Debtors, and it is not even

   established that Mr. Neilson was told that such provisions are

   customary for engagement letters for investment bankers in this

   context.

         I also note that Mr. Nielson, while having extensive

   experience in engaging investment bankers for M&A assignments,

                                              12
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 13 of 29


   candidly testified -- and I found his testimony credible

   throughout -- that he had no prior experience negotiating an

   engagement letter for an investment banker providing

   restructuring services.

         Indeed, when one talks about a “market” for such types of

   services, one is referring to a set of comparators that is

   neither widely, nor perhaps well, understood.              There are not many

   firms that engage in this type of work, at least in very large

   chapter 11 cases such as these.           It is a highly specialized

   field, and there are barriers to entry because of that

   specialization and the resources that need to be employed.

         This helps explain bankruptcy judges' continued discomfort

   with contested investment banker retentions.              Courts’ struggle to

   understand what is reasonable for restructuring fees, monthly

   fees, crediting for related transaction fees, and partial or full

   fee caps indeed appears to have led some to approve hybrid

   retention arrangements (sometimes the product of negotiated

   resolutions of objections, whether formal or informal), with

   certain fees covered by Section 328(a) and others to be

   determined under the Section 330 standard, although that approach

   may just postpone the task of determining what is reasonable in

   the light of the “market.”

         When proposing the original engagement letter, Mr Shah did

   show Mr. Nielson a list of what he said were comparable

                                              13
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 14 of 29


   restructuring engagements and their fees.             Mr. Nielson testified

   that his approach to those comparables was "trust but verify,"

   but there is no evidence that he questioned Evercore or others

   about them or otherwise tried to confirm that they actually were

   good market analogues to Evercore’s proposed retention terms.

         And, indeed, based on the evidence, it appears that the list

   of comparators originally provided to Mr. Nielson was thin and

   that a more representative comparable set of retention terms

   would not justify entry into the original engagement letter.

         Because these facts became clear midway through the July 1,

   2020 hearing, the parties acted on my suggestion to re-examine

   and consider revising the compensation terms, which they did as

   set forth in the amended proposal.

         The original negotiations therefore also turn out not to be

   particularly relevant to the revised proposed engagement letter,

   which was agreed between the Debtors and Evercore with full

   knowledge of the objectors’ arguments and highlighting of fee

   arrangements in a more representative sample of comparable

   engagements.

         That leaves primarily for consideration the specific market

   evidence offered by both sides.           I therefore have carefully

   considered the comparators offered by Mr. Shah for Evercore and

   by Mr. Kramer on behalf of the objectors, as well as the nature

   of Evercore’s services and how those services might differ from

                                              14
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 15 of 29


   services in the comparable cases.

         I should note before providing that analysis, however, that

   bankruptcy courts have wide discretion to determine reasonable

   professional fee awards, perhaps unsurprisingly, given that they

   routinely see such applications and how the professionals’

   services and compensation have played out in their cases, see

   Zolfo, Cooper & Co. v. Sunbeam Oster Co., 50 F.3d 253, 258 (3d

   Cir. 1995); In re Tribeca Mkt., LLC, 516 B.R. 254, 276 (S.D.N.Y.

   2014); In re Cenargo, 294 B.R. at 596 and the cases cited

   therein, and the fact -- driven home by the evidence here -- that

   there is no bright-line “market” answer with respect to

   investment banker compensation for these types of bundled

   services.

         In exercising that discretion, I am guided by the following:

         First, the evidence from the July 1, 2020 and October 8,

   2020 hearings shows that with one exception the work proposed to

   be undertaken and performed by Evercore, both prepetition and

   postpetition, while sophisticated and difficult, does not warrant

   a bonus above market driven compensation in other comparable

   engagements.

         Large chapter 11 cases generally have recurring types of

   difficult problems for investment bankers to work on, although

   the specifics differ from case to case.             Often they must address

   valuation issues, sometimes by providing litigation support

                                              15
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 16 of 29


   relating to years in the past, sometimes pertaining to predicting

   the debtor's value on the confirmation date and thereafter.

   Usually such cases involve developing the optimum post-emergence

   capital structure and converting others to that view.                Often the

   work also involves raising new money, either in the form of DIP

   financing or exit financing or both and, at times, managing an

   auction process for either financing or a sale of all or a major

   portion of the debtor’s business.           Financial analyses and a

   negotiation role also might be required to deal with specific

   constituents such as unions, the PGBC, personal injury claimants,

   other tort creditors and the like.

         In large chapter 11 cases (and I will note that for the

   purposes of the Administrative Office of the U.S. Courts, “mega”

   chapter 11 case are those with over $100 million of debt), many

   or often all of these types of services would be subsumed within

   the rubric of “restructuring advice” and covered by a

   “restructuring fee” in addition to, as discussed earlier,

   separate transaction fees for sale and financing-related

   services.     That the Debtors’ cases involved the restructuring of

   a very high amount of debt, approximately $17.5 billion, does not

   necessarily take them into a different category with respect to

   services to be rendered by the Debtors’ investment banker, as

   evidenced by the array of comparable cases chosen by both

   Evercore and Mr. Kramer involving at least $5 billion of debt and

                                              16
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 17 of 29


   a subset thereof involving at least $10 billion of debt to be

   restructured and the Court’s own experience.

         Certainly as originally filed the application highlighted

   nothing with the exception of the Pacific Northwest M&A

   engagement (the “PNW Sale”) as something out of the ordinary from

   the generally complex set of tasks typically undertaken by an

   investment banker in such large chapter 11 cases

         The Debtors and Mr. Shah now have described the work that

   Evercore has actually performed and that in the unique posture of

   this application, I can consider, and it does not appear that

   Evercore’s work to date materially exceeds the level of work in

   comparable cases to warrant a premium over market compensation.

   It is difficult and sophisticated work, but such work already is

   well compensated at market rates that generally apply.

         At the same time, I do not find, as the objectors have

   argued, that Evercore’s work was anticipated to be, or has been,

   meaningfully less complex and sophisticated than engagements in

   cases with in excess of $5 billion of restructured debt or the

   subset of cases with more than $10 billion of restructured debt.

         This returns us to whether Evercore’s proposed compensation

   is reasonable in comparison to the market for such services.

   Both Mr. Shah and Mr. Kramer were generally credible witnesses on

   market terms. They disagree in part because there are aspects of

   what both sides describe as “market” that the testimony has

                                              17
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09    Main Document
                                     Pg 18 of 29


   brought out are, in fact, sui generis to individual engagements,

   although in grand concept there are certain commonly recognized

   market elements.

         This lack of bright line market guidance primarily applies

   to the use of an overall fee cap or a fee cap for significant

   portions of an engagement.         I agree with Mr. Kramer’s testimony

   that when one examines fee caps in comparable engagements, there

   is no level-set or level measure against which to compare one fee

   cap, including the caps proposed in Evercore’s modified proposal,

   against another.       In Mr. Kramer’s terminology, fee caps in these

   types of engagements are often “bespoke” in the light of an

   overall negotiation that takes into account the facts and

   circumstances of the case.

         This was born out by both Mr. Shah and Mr. Kramer’s

   testimony about the rationale behind a fee cap, which is that

   such caps are negotiated to prevent an unwarranted or

   unanticipated windfall in the context of potential transaction

   outcomes, the estate’s resources, and the outer range of work

   that might be reasonably expected of the banker.                  Of course,

   Section 328(a) itself carves out from its protection

   unanticipated windfalls.         However, fee caps are negotiated and

   approved in advance to take the bankruptcy court out of some of

   that determination, i.e., from deciding what could have been

   anticipated, and there is obviously merit to that.

                                              18
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 19 of 29


          But other than the general proposition that some sort of a

   fee cap appears in most investment banker restructuring

   engagement letters, it is almost impossible to conclude that a

   particular fee cap is at market.           As brought out in Mr. Kramer’s

   cross-examination, several comparable engagements had fee caps

   but not total fee caps.         Some carved out M&A fees from the fee

   cap.    Some carved out monthly fees from the fee cap.              Some carved

   out subsets of those fees, and at least one case capped only the

   restructuring fee.       On the other hand, when one looks at the

   orders in cases discussed during Mr. Kramer’s cross-examination

   where a cap has not been imposed, which are all relatively recent

   -- Intelsat, Avaya, Linn Energy, Windstream -- the uncapped fees

   at times were also carved out of the Section 328(a) retention and

   therefore subjected to the Section 330 standard, which gave all

   parties the flexibility to review a particular transaction after

   it took place to determine what was reasonable.

          Here, one can evaluate reasonable compensation for purposes

   of Section 328(a) knowing a lot more of what transpired than was

   predicted when the terms were first agreed, and the objectors

   have confirmed that they do not seek to cap Evercore’s fees for

   future M&A work or change the formula for those fees.                Instead,

   the main dispute over the revised proposal’s fee cap is whether

   it should apply not only to all of the other fees that would be

   payable under the modified engagement letter but also to the PNW

                                              19
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 20 of 29


   Sale fee of $22 million, which Evercore would exclude from its

   proposed $49 million fee cap but which would be included in the

   objectors’ proposed $52 million fee cap.

          I have considered the evidence regarding the PNW Sale fee,

   including the testimony of Mr. Nielson, Mr. Mendalow, and Mr.

   Kramer, and conclude that it would not be reasonable to include

   the $22 million PNW Sale fee in an overall $52 million fee cap.

          The PNW Sale should be viewed as standing on its own,

   separate from Evercore’s other services, which were much more

   tied to the Debtors’ restructuring.             The PNW Sale was negotiated

   and agreed over a year before the filing of these bankruptcy

   cases.      It did not close until after the commencement of the

   bankruptcy cases, but that was not because of the Debtors'

   financial distress but, rather, because of a regulatory

   condition.

          The evidence shows that where fee caps have been agreed and

   approved under Section 328(a), they have not applied to M&A

   transactions like the PNW Sale but, instead, to M&A transactions

   that evenly straddled the pre- and postpetition period or

   occurred during the bankruptcy case and were contemplated in

   essence as part of the financial advisor’s restructuring work,

   albeit perhaps with add-ons from its M&A department.

          I have also considered the reasonableness of the PNW Sale

   fee.    It is above market, in the 75th percentile, and Mr. Nielson

                                              20
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09    Main Document
                                     Pg 21 of 29


   testified that this was intentional, to incentivize Evercore with

   respect to an unusually difficult assignment.              Does that make it

   an unreasonable fee in the context of this case?                  I conclude to

   the contrary that the fee is reasonable for four reasons.

         First, Mr. Nielson was experienced and well informed in

   negotiating standalone M&A fees such as the PNW Sale fee.

   Second, it also is clear that in addition to its size the PNW

   Sale was an unusually complex and difficult transaction,

   including in the light of the limited number of likely buyers,

   difficult business integration issues, and sensitive regulatory

   concerns, warranting a market premium. And, of course, it was

   successfully concluded to the great benefit of the Debtors’

   estates and creditors. Lastly, in Evercore’s revised proposal, 25

   percent of the PNW Sale fee will be credited against its

   restructuring fee.

         Both Mr. Shah and Mr. Kramer stated that the primary

   rationale for crediting a portion of separate transaction fees

   against a restructuring fee is that a significant amount of the

   work for such services usually overlaps.             While it appears that

   some work related to the PNW Sale was done by Evercore’s

   restructuring team, mostly in relation to possible restrictions

   asserted by the first lien lenders on the permitted use of the

   sale proceeds, that overlap would not normally warrant crediting

   25 percent of the PNW Sale fee to the restructuring fee.                  Thus,

                                              21
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 22 of 29


   while the proposed credit should not be viewed as taking the PNW

   Sale fee completely down to the average fee for an average M&A

   transaction of this size, it does substantially reduce what would

   otherwise be a 25 percent premium for the PNW Sale work.

         With respect to the remainder of the parties’ disputes,

   Evercore’s revised proposal is still not reasonable in three

   respects.     First, although the proposal currently purports to

   provide for crediting of 50 percent of finance fees and monthly

   fees against the restructuring fee, it really does not do so

   because it then imposes a cap on the 50 percent crediting.                 I

   have not seen any similar mechanism in comparable engagements,

   and no persuasive justification for that cap on crediting has

   been offered.

         Again, the primary rationale behind a crediting mechanism in

   the marketplace for such services is the substantial overlap

   between restructuring work and transactional work done in the

   context of a client’s financial distress.             (Mr. Kramer also

   testified that sometimes a crediting mechanism is used if the

   parties and/or the court believe that something called a

   restructuring fee is just too high to begin with, although that

   would appear simply to be a sui generis negotiation.)

           Unlike with fee caps, there are fairly clear market

   measures for restructuring fees and financing fees; and the

   overlap of the work involved for these types of services, as well

                                              22
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 23 of 29


   as with respect to the monthly fees, warrants a full 50 percent

   credit against the restructuring fee.

         Second, Evercore’s proposed revised fee for financing

   transactions is unreasonable, whether one looks at the market

   generally or the nature of the work to be performed, inquiries

   which here are closely aligned.

         I will note first that the original engagement letter

   contemplated a fee for debtor-in-possession financing of 50 basis

   points of the loan, a fee for a true exit financing of 75 basis

   points of the loan, and an exit financing fee for, in essence, a

   rollover of existing debt at 35 basis points of the loan amount.

         Certain financings already have been arranged in these

   cases, but there may be additional exit financing as permitted by

   the chapter 11 plan.        What is in place today is a so-called DIP-

   to-exit facility, for which under Evercore’s revised proposal

   Evercore would be paid at one percent of the outstanding amount.

   That one percent would also apply under its proposal to any

   future additional exit financing, which with the $49 million fee

   cap proposed by Evercore would add another roughly $2 million of

   fees if in fact the financing occurs.

         Based on the comparators offered by Evercore and Mr. Kramer,

   as well as the lower fees in Evercore’s original proposal, these

   fees are too high.       Evercore attempts to justify them by arguing

   that under the original proposal its fee for the DIP-to-exit

                                              23
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 24 of 29


   financing would have been treated as being earned for two

   separate financings, the DIP loan and the exit financing,

   aggregating 1.25% of the borrowed amount.             However, one cannot

   view these financings as in essence two financings. They are

   properly seen as one financing that has a relatively small true

   DIP component and an exit component that is essentially a

   rollover of debt to take advantage of current market conditions.

         Therefore the original structure proposed by Evercore should

   apply to these amounts; namely, the fee for the true DIP amount

   should be paid at 50 basis points of the financing and the fee

   for the rest of the financing should be at 35 basis points of

   such amount.      This also is supported by the comparator data.

         That result also is justified by focusing on crediting.

   Clearly at least a full 50 percent crediting (not the capped

   crediting proposed by Evercore) is warranted here based on the

   overlap between Evercore’s restructuring services and the work

   that Evercore has done and is expected to do related to most of

   the financing, which, as Mr. Shah and Mr. Schriesheim testified,

   is largely to analyze the Debtors’ prior capital structure,

   right-size it, and validate that view to others, which is very

   close to the work that one would expect a restructuring advisor

   to do in connection with a standalone restructuring. In addition,

   there has been and will be some further negotiation with

   potential lenders, but that work also is very largely informed by

                                              24
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 25 of 29


   Evercore’s overlapping restructuring work.             Evercore is not the

   lead arranger for any of the exit financing (although it did do

   the work on the original, proposed but not approved, $425 million

   DIP loan, which is why the 50 basis points fee should apply to

   that portion of the financing).

         Thus, if I were not to reduce Evercore’s currently proposed

   financing fees as stated, I would instead require a much greater

   crediting with respect to non-$425 million portion growing out of

   Evercore’s work on the originally proposed DIP facility.                 Indeed,

   as in the Linn Energy case, one might require full crediting,

   although a credit of 75 percent might be more warranted.                 Instead

   of taking that approach, however, it is reasonable to keep a 50

   percent across-the-board credit but reduce the financing fee,

   with the exception of the fee for the $425 million portion that

   Evercore did primary work on, to 35 basis points of the amount of

   the facility.

         That leaves one remaining issue in dispute, the proper size

   of the restructuring fee.         Both Mr. Shah and Mr. Kramer have

   testified that as with financing fees and unlike fee caps, there

   is a recognized starting point, and often ending point, for a

   market driven restructuring fee based on a percentage of the debt

   to be restructured.

         That debt base in any particular engagement should include

   not only funded debt but significant other debt that needs to be

                                              25
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 26 of 29


   restructured, such as a large contract damages award or

   significant tort claims or governmental sanctions, and, at some

   level, capital leases or other debt of non-debtor affiliates that

   must also be restructured, such as one can infer informed the

   engagement letters in cases like Westinghouse, PG&E, and Hertz.

         Here, if one looks at the comparable cases where the

   restructured debt was in excess of $5 billion, Evercore’s

   proposed restructuring fee before crediting is below market: .16

   percent of the funded debt to be restructured as opposed to

   market fees somewhat in excess of .20 percent.

         On the other hand where one looks at the seven cases that

   are closer to this case in terms of the amount of debt to be

   restructured, i.e., cases where such debt is above $10 billion,

   the percentage on average of the restructuring fee to debt is in

   the range of .10 to .11 percent.           I recognize that this includes

   two cases where the percentage is substantially lower, namely

   Caesars and Hertz.       Caesars’ low percentage is explicable in part

   because the investment banker came in only postpetition and

   arguably therefore could be said to have less to do, although

   Caesars also appears to have been a contentious case. Hertz may

   be an artificially low percentage depending on the amount of debt

   upon which the fee ratio is based, although the record is not

   clear on this point.

         Nevertheless, there is only one restructuring fee in the

                                              26
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 27 of 29


   most comparable group of cases that is in line with Evercore’s

   proposed fee, IHeart Media.          In reviewing the engagement approval

   order in that case, however, it appears that the court left

   certain fees open for future determination and reduced certain

   transaction fees or required full crediting with respect to them.

         So it would appear that while the .16 percent restructuring

   fee proposed by Evercore is not outrageous, the better approach

   would be to look at fees in comparable cases with debt above $10

   billion, as opposed to the $5 billion set of cases, and in that

   light, the fee is too high. Essentially I agree with Mr. Kramer's

   testimony that once one gets above a certain level of debt to be

   restructured, the tasks to be performed -- while sophisticated

   and difficult -- are not so much more sophisticated and difficult

   to justify the increase in a restructuring fee that would result

   from applying the same percentage to restructured debt that would

   be applied in cases with the next lowest band of debt.

   Therefore, a reasonable restructuring fee in this case, where the

   debt to be restructured in approximately $17.5 billion would be

   .14 percent of such debt, before crediting.

         Certainly it would appear to me that the restructuring tasks

   to be undertaken by Evercore here are not materially more

   difficult than those performed by Rothschild in the American

   Airlines case or PGT in the Intelsat case, where such a

   percentage fee applied. It appears that the Intelsat case

                                              27
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 28 of 29


   involved substantial work in a short timeframe in which the

   debtor did not have consensus over a chapter 11 plan on the

   petition date,1 and the American Airlines engagement involved

   difficult valuation disputes throughout the capital structure as

   well as dealing with the debtor's unions and a potential M&A

   process.

         This represents no criticism of Evercore's work in these

   cases or of Evercore's sophistication and capabilities.                 As I

   have noted, there is a small group of firms that can perform an

   assignment like this.        Evercore is part of that group.

         There is some dispute whether a court can impose

   compensation terms under Section 328(a) of the Bankruptcy Code.

   Compare In re Energy Partners, 409 B.R. at 232 (“[U]nder § 328,

   bankruptcy courts have the discretion to tailor the fees in the

   application if the court is dissatisfied with the terms of the

   application”), citing In re Fed. Mogul-Global Inc., 348 F.3d 390,

   403 (3d Cir. 2003), with In re Fansteel Foundry Corp., 2018

   Bankr. LEXIS 4168, at *19 (“Under 11 U.S.C. § 328(a) a court

   approves or rejects the employment of a professional based upon

   the stated compensation terms.          The court’s role does not extend

   to changing or dictating the terms”), citing In re Farmland

   Indus., 296 B.R. 188, 191 (B.A.P. 8th Cir. 2003), aff'd, 397 F.3d



         1   See Intelsat 8-K May, 13, 2020.

                                               28
20-22476-rdd   Doc 1270   Filed 10/30/20 Entered 10/30/20 15:48:09   Main Document
                                     Pg 29 of 29


   647 (8th Cir. 2005).        Perhaps this issue is largely academic,

   however, at least here.         Evercore and the Debtors now know the

   Court’s determination of reasonable compensation for Evercore’s

   services in these cases.         If Evercore chooses not to be retained

   on those terms under Section 328(a), its compensation will be

   governed by the Court’s views of reasonableness under Section 330

   of the Bankruptcy Code.         I assume that Evercore would prefer to

   be retained on such terms under Section 328(a) and will enter an

   order granting the application on such revised terms.

   Dated:      White Plains, New York
               October 30, 2020

                                               /s/ Robert D. Drain          _
                                               United States Bankruptcy Judge




                                              29
